                           United States District Court
                                    EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION

MARCUS A. HELT, RECEIVER FOR                   §
SETHI PETROLEUM, LLC AND                       §
SAMEER P. SETHI                                §
                                               §
V.                                             §        CASE NO. 4:18-CV-435
                                               §        Judge Mazzant
                                               §
BINA BEECHUM                                   §

                          MEMORANDUM OPINION AND ORDER

        Pending before the Court is Defendant’s Motion to Dismiss Plaintiff’s First Amended

Complaint Pursuant to Fed. R. Civ. P. 12(b) (Dkt. #13). The Court, having considered the relevant

pleadings, finds that Defendant’s motion should be denied.

        On October 16, 2018, Defendant filed a motion to dismiss (Dkt. #13). On October 30, 2018,

Plaintiff filed a response (objection) (Dkt. #16). On November 6, 2018, Defendant filed a reply

(Dkt. #17).

                                       LEGAL STANDARD

        Defendant moves for dismissal under Rule 12(b)(6) of the Federal Rules of Civil Procedure,

which authorizes certain defenses to be presented via pretrial motions. A Rule 12(b)(6) motion to

dismiss argues that, irrespective of jurisdiction, the complaint fails to assert facts that give rise to

legal liability of the defendant. The Federal Rules of Civil Procedure require that each claim in a

complaint include “a short and plain statement . . . showing that the pleader is entitled to relief.”

Fed. R. Civ. P. 8(a)(2). The claims must include enough factual allegations “to raise a right to relief

above the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). Thus, “[t]o

survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as true, to
‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009)

(quoting Twombly, 550 U.S. at 570).

        Rule 12(b)(6) provides that a party may move for dismissal of an action for failure to state

a claim upon which relief can be granted. FED. R. CIV. P. 12(b)(6). The Court must accept as true

all well-pleaded facts contained in the plaintiff’s complaint and view them in the light most favorable

to the plaintiff. Baker v. Putnal, 75 F.3d 190, 196 (5th Cir. 1996). In deciding a Rule 12(b)(6)

motion, “[f]actual allegations must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555; Gonzalez v. Kay, 577 F.3d 600, 603 (5th Cir. 2009). “The Supreme

Court recently expounded upon the Twombly standard, explaining that ‘[t]o survive a motion to

dismiss, a complaint must contain sufficient factual matter, accepted as true, to state a claim to relief

that is plausible on its face.’” Gonzalez, 577 F.3d at 603 (quoting Ashcroft v. Iqbal, 129 S.Ct. 1937,

1949 (2009)). “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Id. “It follows, that ‘where the well-pleaded facts do not permit the court to infer more than the mere

possibility of misconduct, the complaint has alleged - but it has not ‘shown’ - ‘that the pleader is

entitled to relief.’” Id.

        In Iqbal, the Supreme Court established a two-step approach for assessing the sufficiency of

a complaint in the context of a Rule 12(b)(6) motion. First, the Court identifies conclusory

allegations and proceeds to disregard them, for they are “not entitled to the assumption of truth.”

Iqbal, 129 S.Ct. at 1951. Second, the Court “consider[s] the factual allegations in [the complaint]

to determine if they plausibly suggest an entitlement to relief.” Id. “This standard ‘simply calls for

enough facts to raise a reasonable expectation that discovery will reveal evidence of’ the necessary


                                                   2
claims or elements.” Morgan v. Hubert, 335 F. App’x 466, 470 (5th Cir. 2009). This evaluation will

“be a context-specific task that requires the reviewing court to draw on its judicial experience and

common sense.” Iqbal, 129 S.Ct. at 1950.

       In determining whether to grant a motion to dismiss, a district court may generally not “go

outside the complaint.” Scanlan v. Tex. A&M Univ., 343 F.3d 533, 536 (5th Cir. 2003). When

ruling on a motion to dismiss a pro se complaint, however, a district court is “required to look

beyond the [plaintiff’s] formal complaint and to consider as amendments to the complaint those

materials subsequently filed.” Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983); Clark v.

Huntleigh Corp., 119 F. App’x 666, 667 (5th Cir. 2005) (finding that because of plaintiff’s pro se

status, “precedent compels us to examine all of his complaint, including the attachments”); Fed. R.

Civ. P. 8(e) (“Pleadings must be construed so as to do justice.”). Furthermore, a district court may

consider documents attached to a motion to dismiss if they are referred to in the plaintiff’s complaint

and are central to the plaintiff’s claim. Scanlan, 343 F.3d at 536.

                                            ANALYSIS

       After reviewing the current complaint, the motion to dismiss, the response, and the reply,

the Court finds that Plaintiff has stated plausible claims for purposes of defeating a Rule 12(b)(6)

motion.

                                          CONCLUSION

       It is therefore ORDERED that Defendant’s Motion to Dismiss Plaintiff’s First Amended

Complaint Pursuant to Fed. R. Civ. P. 12(b) (Dkt. #13) is hereby DENIED.




                                                  3
SIGNED this 7th day of November, 2018.




                          ___________________________________
                          AMOS L. MAZZANT
                          UNITED STATES DISTRICT JUDGE




                                     4
